           Case 2:21-cr-00016-APG-NJK Document 19 Filed 01/15/21 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     Nevada Bar Number 13644
 3   STEPHANIE IHLER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Tel: 702.388.6268/ Fax: 702.388.6418
 6   Stephanie.ihler@usdoj.gov
 7   Attorneys for the United States

 8                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                      Case No. 2:21-cr-00016-APG-NJK-00059-
                                                    Case Nu
11                  Plaintiff,
                                                       VCF0000-XXX
12
            v.                                         Stipulation to Continue Arraignment &
13                                                     Plea (ECF No. 13)
14   DANIEL SCHELLSCHMIDT,
                                                       FIRST REQUEST
15                  Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
19   Trutanich, United States Attorney, and Stephanie Ihler, Assistant United States Attorney,

20   counsel for the United States of America, and Damian R Sheets , Esq., counsel for
21
     Defendant Daniel Schellschmidt, that the Court vacate the Arraignment & Plea hearing
22
     scheduled for January 20, 2021, at 1:30 p.m. and reschedule the hearing for a date and time
23
24   convenient to this Court, but no sooner than February 1, 2021.
25          This stipulation is entered into for the following reasons:
26
            1.     On January 13, 2021, a federal grand jury in Las Vegas, Nevada returned an

     indictment charging Defendant Daniel Schellschmidt with eight counts of Bank Burglary, in

     violation of Title 18, United States Code, Section 2113(a).
           Case 2:21-cr-00016-APG-NJK Document 19 Filed 01/15/21 Page 2 of 3



1           2.     As a result, this Court scheduled an Arraignment & Plea hearing for January
2
     20, 2021, at 1:30 p.m. (ECF No. 13).
3
            3.     Counsel for Defendant Schellschmidt has tested positive for COVID-19 and is
4
5    ordered to quarantine for at least two weeks.

6           4.     The additional time requested herein is not sought for the purposes of delay.
7
            5.     Defendant is out of federal custody, agrees to the continuance.
8
            6.     Defense and counsel for the Government have agreed to a brief two week
9
10   continuance of the Arraignment & Plea herein to permit Counsel to adequately be able to
11   appear and represent Defendant at the Arraignment & Plea hearing.
12
            7.     Therefore, the parties request that the Court vacate the Arraignment & Plea
13
14   hearing scheduled for January 20, 2021, at 1:30 p.m. and reschedule the hearing for a date

15   and time convenient to this Court, but no sooner than February 1, 2021.
16
     DATED this 14th day of January, 2021.
17
                                                Respectfully submitted,
18
19
                                                NICHOLAS A. TRUTANICH
20                                              United States Attorney
21
       /s/ Damian R Sheets                      _/s/ Stephanie Ihler
22    DAMIAN SHEETS, ESQ.                       STEPHANIE IHLER
23
      Counsel for Defendant                     Assistant United States Attorney
      DANIEL SCHELLSCHMIDT
24
25
26




                                                     2
           Case 2:21-cr-00016-APG-NJK Document 19 Filed 01/15/21 Page 3 of 3



1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                        Case No. 2:21-cr-00016-APG-NJK-00059-
4
                                                    Case Nu
5                  Plaintiff,
                                                       Order on Stipulation to Continue
6          v.                                          Arraignment & Plea
                                                       (ECF No. 13)
7
     DANIEL SCHELLSCHMIDT,
8
9                  Defendant.

10
11
12          Based on the stipulation of counsel, the Court finds that good cause exists to

13   continue Defendant Schellschmidt’s Arraignment & Plea. (ECF No. 13).

14          IT IS THEREFORE ORDERED that the Arraignment & Plea currently scheduled
15   for January 20, 2021, at 1:30 p.m., be vacated and continued to Friday, February 5, 2021,
16   at the hour of 11:00 a.m., in Courtroom 3A before Magistrate Judge Daniel J. Albregts.
17          DATED: January 15, 2021.
18
19
                                                 NANCY J. KOPPE
20                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26




                                                   3
